DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-21, 24-25 in the reply filed on 03/12/2021 is acknowledged.

Drawings
The drawings are objected to because “it is unclear whether fig.9 is cross section of fig.5, please clarify is needed”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the thickness of the adjustment pad increases from the back edge to the front edge such that the thickness of the second back corner is less than the thickness of the second front corner, in claim 14” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, recites “wherein the thickness of the adjustment pad increases from the back edge to the front edge such that the thickness of the second back corner is less than the thickness of the second front corner” renders claim indefinite because it is unclear which structure encompassed by such limitation?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2012/0055045).
Regarding claim 1, Wang discloses a foot alignment adjuster (fig.1A), comprising: an adjustment pad (10) having a top surface (15) and a bottom surface (20) and configured to fit in a dance shoe under a dancer’s forefoot (par [0038]); wherein the adjustment pad has a front edge (25) shaped to be placed at a front of the dance shoe, a back edge (30), a first side (35), and a second side (40); wherein the front edge defines a first front corner with the first side and a second front corner with the second side (fig.1A); wherein the back edge defines a first back corner with the first side and a second back corner with the second side; and wherein a thickness of the adjustment pad increases from the first side to the second side (fig.1A, 3B).
Regarding claims 2, 4-7, Wang discloses the foot alignment adjuster of claim 1, wherein the first side is a left side and the second side is a right side (fig.1A); wherein the bottom surface is affixable to the dance shoe (par [0038]) wherein the adjustment pad is removable from the dance shoe (par [0038], the device can be disposable); further comprising: a covering affixed to at least one of the top surface or the bottom surface, wherein the covering comprises a different material than the adjustment pad 
Regarding claims 20-21, Wang discloses the foot alignment adjuster of claim 1, wherein the adjustment pad is coupled to one of a modular insole or a full-length insole (par [0019, 0034]); wherein a thickness of the adjustment pad changes from the back edge to the front edge (fig.1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2012/0055045).
Regarding claim 3, Wang does not disclose wherein the first side is a right side and the second side is a left side. However, it would have been obvious matter of 
Regarding claim 8, Wang discloses the foot alignment adjuster of claim 1, and further disclose (par [0038] stated the device can be inserted inside of dance hoes, ballet slipper, ballet flats and/or ballet pointes); but does not explicitly disclose wherein placement of the adjustment pad under one of the dancer’s forefeet in the dance shoe reduces a twist in the dancer’s foot when en pointe.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the device 10 having similar structure as the adjustment pad of the invention, therefore it be obvious to perform as similar as the claimed invention as to reduce a twist in the dancer’s foot when en pointe.
Regarding claim 9, Wang discloses the foot alignment adjuster of claim 8 and fig.6 and 7 and par [0050-0051 stated that the insert device can be inserted in to any portion of the foot and/or left foot or right foot; but does not disclose wherein placing the first side under a medial side of the dancer’s forefoot reduces a clockwise twist, and wherein placing the second side under the medial side of the dancer’s forefoot reduces a counter-clockwise twist.  However, it would have been obvious design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position the adjustment pad according as the claimed invention, such modification would be mere rearranging parts of an invention involves only routine skill in the art.  

Regarding claim 12, Wang does not disclose wherein the adjustment pad is configured for placement in either a left dance shoe or a right dance shoe in any of the following configurations: the first side aligned with a medial side of the right dance shoe and the second side aligned with a lateral side of the right dance shoe; the first side aligned with a lateral side of the right dance shoe and the second side aligned with a medial side of the right dance shoe; the first side aligned with a medial side of the left dance shoe and the second side aligned with a lateral side of the left dance shoe; and the first side aligned with a lateral side of the left dance shoe and the second side aligned with a medial side of the left dance shoe.  However, it would have been obvious to matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position the adjustment pad 
Regarding claim 14, Wang does not disclose wherein the thickness of the adjustment pad increases from the back edge to the front edge such that the thickness of the second back corner is less than the thickness of the second front corner.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the shape as the claimed invention, such modification would be considered a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 18, Wang does not disclose the thickness of the second front corner is less than the thickness of the second back corner.  However, it would have been obvious the matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the adjustment element to have the thickness of the second front corner is less than the thickness of the second back corner, such modification would be considered a mere change of change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

Claims 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2012/0055045) in view of Erksen (2004/0010945).
Regarding claim 13, Wang does not disclose wherein the thickness of the adjustment pad decreases from the back edge to the front edge such that the thickness 
Regarding claims 15-17, Wang discloses wherein the thickness of the first front corner is less than the thickness of the second front corner (fig.1A); wherein the thickness of the first back corner is less than the thickness of the second back corner (fig.1A); wherein the thickness of the first back corner is less than the thickness of the second front corner (fig.1A).
Regarding claim 19, Wang does not disclose wherein the front edge is curved.  However, Erksen teaches a similar footwear article fig.1(3A, 5B) having an support 50; fig.3A shown a front edge between element 56 and 60; wherein the edge having the front edge is curved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the front edge is curved for the adjustment of Wang as taught by Erksen, such modification would be considered a mere change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heathcote (2013/0104420).
Regarding claims 24-25, Heathcote discloses a foot alignment adjuster (fig.4F), comprising: an adjustment pad (407, fig.4F) having a top surface and a bottom surface and configured to fit in a dance shoe under a dancer’s forefoot (fig.4F); wherein the adjustment pad has a front edge shaped to be placed at a front of the dance shoe, a back edge, a first side and a second side (fig.4F); par [0091] stated element 407 having differing in thickness and density to obtain the desired effect, a balance between these variables is needed.  But does not explicitly disclose wherein a density of the adjustment pad decreases from the first side to the second side wherein a density of the adjustment pad increases from the back edge to the front edge.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different density of the element/adjustment pad in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732